Defendant prosecutes this appeal from an order denying his motion for a new trial and from a judgment pronounced against him upon conviction of the crime of grand larceny.
The chief ground, and indeed the only one worthy of consideration, upon which appellant bases his contention for a reversal is that the admission in evidence of defendant's confession over his objection constituted prejudicial error. Appellant claims that the confession was not made voluntarily, but that he was induced to make it by reason of the chief of police and another officer assuring him (together with other promises which, if made, were sufficient to render the confession inadmissible) that if the valuables stolen were returned and he would "tell the whole business," the prosecution would be dropped and the case dismissed. Not only did these officers deny making the several statements and representations attributed to them by defendant, and upon the strength of which he claims to have made the confession, but they denied using any language of like import. It thus appears there is a sharp conflict in the testimony of the witnesses upon a question of fact, as to which, like any other disputed fact, the finding of the trial court must be deemed conclusive.
Upon discovering that her diamonds had been stolen from the box wherein they were placed, which box was deposited *Page 732 
in the custody of the cashier of the bathhouse where she went in bathing, the owner applied to the chief of police to assist her in their recovery. During his investigation of the circumstances connected with the commission of the crime, and before defendant was arrested, the chief of police said to him: "I am satisfied that you know exactly where the diamonds are, and come through and tell me where they are; the game is young." We are unable to perceive how this language could be construed as a promise of immunity. The words, "the game is young," have no secret or hidden meaning. The police officer was engaged in an effort to recover the stolen goods, and being satisfied that defendant was cognizant of the theft, requested that he tell of their whereabouts, thus relieving the officer from the duty of a further search. The cases of People v.Williams, 133 Cal. 165, [65 P. 323], and People v. Thompson,84 Cal. 598, [24 P. 384], have no bearing upon the question. In the former case, the defendant's admission was excluded from evidence because it was obtained by duress, while in the latter the defendant was induced to confess by reason of the sheriff telling him, in response to an inquiry, it would be better for him to make a full disclosure. In the case at bar it is significant that the confession was not made until several days after the alleged promise of immunity and after the officer had recovered possession of the stolen property and obtained further evidence of defendant's guilt. The direct evidence of the officers contradicting the testimony of defendant, as well as the inferences fairly deducible from circumstances, the existence of which was conclusively shown by the evidence, or admitted by defendant, fully justified the court in holding the confession to have been made voluntarily and without promise of any kind whatsoever.
While in jail defendant wrote a letter to one who had been his accomplice in the commission of the crime. The contents of this letter strongly tended to prove defendant's guilt. It was received in evidence over defendant's objection that it was procured by strategy and fraud. In the recent case ofPeople v. Swaile, ante, p. 192, [107 P. 134], this court, in discussing an objection of like character, said: "Though papers and other subjects of evidence may have been illegally taken from the possession of the party against whom they *Page 733 
are offered, or otherwise unlawfully obtained, this is no valid objection to their admissibility if they are pertinent to the issue. (1 Greenleaf on Evidence, 16th ed., sec. 254a.)" Moreover, there was evidence tending to prove that defendant's surrender of the letter was voluntary.
Other points urged by appellant are deserving of no consideration, other than to say that they are wholly without merit.
The judgment and order appealed from are affirmed.
Allen, P. J., and Taggart, J., concurred.